DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for want of prosecution. On August 17, 2009, Plaintiffs filed a Complaint. A case management conference was held on October 22, 2009. The parties agreed to a schedule to move the case through the court.
On November 4, 2009, Defendant filed its Amended Answer, with specific information needed from Plaintiffs. Plaintiffs were to respond by December 24, 2009. On January 8, 2009, Defendant filed a status report stating that "Plaintiffs have not provided any of the requested information. There has been no other communication with the Plaintiffs since the CMC." (Def's Status Report.) A copy of that status report was sent to Plaintiffs.
On January 28, 2010, the court issued a Journal Entry that stated if the court did not hear from Plaintiffs within 14 days of the date of the Journal Entry, the appeal would be dismissed. *Page 2 
As of this date, Plaintiffs have not responded to the court's request. As a result, the court concludes the appeal should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of February 2010.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
THIS DOCUMENT WAS SIGNED BY MAGISTRATE JEFFREY S. MATTSON ON FEBRUARY18, 2010, AND FILED AND ENTERED THE SAME DAY. THIS IS A PUBLISHEDDOCUMENT. *Page 1